DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2020 was considered by the examiner. Reference 2 is understood to be “JP 2006-022896”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/931,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the reference application teaches sliding member comprising: a back-metal layer having a back surface and a bonding surface; and a sliding layer on the bonding surface of the back-metal layer, the sliding layer having a sliding surface, wherein the back-metal layer comprises an Fe alloy, wherein the sliding layer comprises a copper alloy comprising 0.5 to 12 mass% of Sn and the balance of Cu and inevitable impurities, wherein the sliding layer has a cross-sectional structure perpendicular to the sliding surface, the cross-sectional structure comprising first copper alloy grains that are in contact with the bonding surface of the back-metal layer and second copper alloy grains that are not in contact with the bonding surface, and wherein the first copper alloy grains has an average grain size D1 and the second copper alloy grains has an average grain size D2, and D1 and D2 satisfy the following relations: D1 is 30 to 80 pm; and D1/D2 = 0.1-0.3. 
Claim 1 of the reference application is different from the instant application, in that it further includes a third set of copper alloy grains. However, because instant claim 1 is drawn to a sliding member comprising, the presence of third grains does not preclude the reference application from rendering the limitations of the current invention patently indistinct.
Regarding Claim 2
Regarding Claim 3, the reference application teaches all of the limitations of claim 1. Claim 4 of the reference application further teaches wherein an average thickness T1 of a group of the first copper alloy grains is 3-8% of a thickness T of the sliding layer.
Regarding Claim 4, the reference application teaches all of the limitations of claim 1. Claim 5 of the reference application further teaches wherein a thickness T of the slider layer is 0.4-2.0 mm.
Regarding Claim 5, the reference application teaches all of the limitations of claim 1. Claim 6 of the reference application further teaches wherein the copper alloy further includes one or more elements selected from 0.01 to 0.2 mass% of P, 0.1 to 15 mass% of Ni, 0.5 to 10 mass% of Fe, 0.01 to 5 mass% of Al, 0.01 to 5 mass% of Si, 0.1 to 5 mass% of Mn, 0.1 to 10 mass% of Zn, 0.1 to 5 mass% of Sb, 0.1 to 5 mass% of In, 0.1 to 5 mass% of Ag, 0.5 to 25 mass% of Pb, and 0.5 to 20 mass% of Bi.
Regarding Claim 6, the reference application teaches all of the limitations of claim 1. Claim 7 of the reference application further teaches wherein the back-metal layer has a composition including 0.07 to 0.35 mass% of C, not more than 0.4 mass% of Si, not more than 1 mass% of Mn, not more than 0.04 mass% of P, not more than 0.05 mass% of S, and the balance of Fe and inevitable impurities.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Aside from the outstanding double patenting issues, claims 1-6 are allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the instant invention is Tanaka et al. (US 5,429,876, cited by applicants as JPH 06-322462, Tanaka) and Inami et al. (JP 2012-031935, machine translation provided, Inami). Tanaka teaches a sliding member (bearing – Abstract), comprising: a back metal layer (Claim 1) with a sliding layer bonded to the back metal member (Claim 1), wherein the back metal layer comprises a Fe alloy (steel – Claim 1), the sliding layer comprising 0.5-12% mass Sn (Tanaka teaches 0.5-8%, Claim 1 ) and the balance Cu with impurities (Claim 1). 
Tanaka fails to explicitly teach the instantly disclosed microstructure within the copper layer, namely, first and second alloy grains, whereby the first alloy grains contact the bonding surface of the back metal layer and the second alloy grains do not. To make the instantly disclosed sliding member the applicants disclose centrifugal casting with an amount of molten copper used being 10-25 times the amount required to form a sliding layer having the thickness T of the sliding member (Paragraphs [0042]-[0046]), whereby using less than 10 times the amount required to form a sliding layer having the thickness T of the sliding member does not yield the claimed grain size range (30-80 μm for the first alloy grains) nor the ratio range (0.1-0.3) for the first to second alloy  (see Comparative Examples 21 and 22, Table 1). Tanaka does not rely on centrifugal casting to make the copper layer; instead, Tanaka uses sintering. The applicants further present comparative example 25, which was made via a substantially identical sintering method (see Tanaka – Col. 3, lines 8-15; see instant application – Table 1; Paragraph [0053]), and yields uniform grain sizes for the first and second alloy grains. Therefore, the examiner submits that the applicants have provided sufficient objective evidence that the method of making used in Tanaka would not yield the instantly disclosed alloy grain structure, and it is therefore presumed to not be inherent in Tanaka.
Inami teaches a sliding member (bearing – Abstract), comprising: a back metal layer (Paragraph [0010]) with a sliding layer bonded to the back metal member (Paragraph [0010]), wherein the back metal layer comprises a Fe alloy (Paragraph [0010]), the sliding layer comprising 0.5-12% mass Sn (Tanaka teaches 2-10%, Table 1) and the balance Cu with impurities (implicit from Cu-based alloy – Claim 1; Paragraph [0035]). Inami further teaches a grain size in the copper matrix of 0.07 mm, or 70 μm, which falls within the instant range of claim 1.
Inami fails to explicitly teach the instantly disclosed microstructure within the copper layer, namely, first and second alloy grains, whereby the first alloy grains contact the bonding surface of the back metal layer and the second alloy grains do not. Similar to Tanaka, Inami also discloses sintering to achieve the copper layer (Paragraph [0021]). Because applicants have demonstrated that this process would yield nothing more than uniform grain size the examiner submits that, similar to Tanaka, the Cu alloy film of Inami would not inherently possess the instantly disclosed alloy grain structure.
Other relevant art by Long et al. (CN 108913854, machine translation provided, Long) teaches that a gradient from nanocrystalline to coarse grains can improve the high and low cycle properties of Cu alloy films, which improves fatigue life (Paragraph [0022]). However, Long is drawn to pure copper films (Paragraph [0007]) and disposes a nanocrystalline grains at the surface portion of the copper film (Paragraph [0012]), and it is unclear whether such advantages could be extended to (i) films comprising elements other than copper such as Cu-Sn alloy present in Tanaka or Inami, and (ii) whether this improvement in fatigue would be realized were the surface bound grain size was larger than nanoscale, i.e., 30-80 μm, progressing to a coarser grain size away from the surface. Further, Long does not disclose sintering as a technique to obtain the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784